Exhibit 10.20

Description of Certain Compensatory Arrangements

Executive Compensation

Varian Medical Systems, Inc. (the “Company”) does not have a written employment
agreement with any of its named executive officers (determined by reference to
the Company's 2009 proxy statement dated December 29, 2008). The current annual
base salary for each of the Company’s Principal Executive Officer, Principal
Financial Officer, and the other named executive officers is as follows:

 

Name

   Current
Base Salary

Timothy E. Guertin,
Corporate President and Chief Executive Officer

   $ 875,000

Elisha W. Finney,
Corporate Senior Vice President, Finance and Chief Financial Officer

   $ 520,000

Dow R. Wilson,
Corporate Executive Vice President and President, Oncology Systems

   $ 606,000

Robert H. Kluge,
Corporate Senior Vice President and President, X-ray Products

   $ 412,000

John W. Kuo,
Corporate Vice President, General Counsel and Corporate Secretary

   $ 362,000

On November 13, 2009, the Compensation and Management Development Committee set
the performance goals for fiscal year 2010 under the Company’s Management
Incentive Plan (“MIP”) for the named executive officers and certain other
executives. In the case of Timothy E. Guertin, Elisha W. Finney and John W. Kuo,
payments under the MIP will be based 50% on return on sales (“ROS”) for the
Company as a whole and 50% on a percentage growth of earnings before interest
and taxes (“EBIT”) for the Company as a whole. In the case of Dow R. Wilson,
payment under the MIP will be based 25% on return on sales (“ROS”) for the
Company as a whole, 25% on the percentage growth in EBIT for the Company as a
whole, 25% on return on sales (“ROS”) for the Oncology Systems business segment
and 25% on the percentage growth in EBIT for the Oncology Systems business
segment. In the case of Robert H. Kluge, payment under the MIP will be based 25%
on return on sales (“ROS”) for the Company as a whole, 25% on the percentage
growth in EBIT for the Company as a whole, 25% on return on sales (“ROS”) for
the X-ray Products business segment and 25% on the percentage growth in EBIT for
the X-ray Products business segment. Payment under the MIP may vary from $0 to
220% of base salary based upon achievement under these performance goals.

Set forth below are the percentages of base salary each of these individuals
would receive if the target and maximum levels under the MIP are achieved:

 

Name

   Target     Maximum  

Timothy E. Guertin

   110 %    220 % 

Elisha W. Finney

   80 %    160 % 

Dow R. Wilson

   80 %    160 % 

Robert H. Kluge

   60 %    120 % 

John W. Kuo

   60 %    120 % 



--------------------------------------------------------------------------------

These executive officers have also been extended certain perquisites, such as
use of a leased automobile under the Company’s Executive Car Program. Under the
Executive Car Program, the Company provides a leased vehicle costing up to
$82,000 for the Chief Executive Officer and leased vehicles costing up to
$68,000 for the other named executive officers. Insurance, maintenance expenses
and fuel costs are also included in the Executive Car Program. Participants have
an option to purchase the car at the end of its three-year lease period or upon
retirement at the lower of its depreciated book value or its fair market value
(based on the Kelley Blue Book Auto Market Report wholesale value).

The Company does not permit its executives to use the Company’s fractionally
owned aircraft for purely personal trips. However, the Company allows and
includes in an executive’s compensation, as applicable, aircraft use
attributable to permitted spousal use of the fractionally owned aircraft for
business purposes and spousal travel on commercial airplanes deemed valuable and
appropriate for business purposes.

The Company reimburses executive officers and non-executive officers for
financial planning, estate planning, tax planning, tax return preparation and
financial counseling services (to a maximum of $6,500 per year and unlimited for
the Chief Executive Officer). The Company also reimburses certain individuals,
including all executive officers and non-executive officers, for annual medical
examinations (up to a maximum of $4,000 per year).

Additionally, for the benefit of the executives, the Company also provides a
Company supplemental contribution match representing retirement contributions
which could not be contributed to the executives’ qualified retirement accounts
due to Internal Revenue Code limitations. The Company also permits executives to
participate in the Company’s Deferred Compensation Plan, under which they may
defer up to 50% of their base salaries and up to 100% of their cash incentives,
and in compensation and benefit programs generally available to all other U.S.
employees, such as the Company’s Employee Incentive Plan, Employee Stock
Purchase Plan, 401(k) Retirement Program and supplemental life and disability
insurance programs.

Mr. Wilson’s employment is governed by an offer letter that provides for certain
additional compensation. Please refer to Exhibits 10.18 and 10.19 of the
Company’s Annual Report on Form 10-K for the fiscal year ended October 2, 2009.

Compensation of Directors

Annual Cash Compensation.    Each non-employee director receives an annual
retainer of $45,000, except that the lead director receives an annual retainer
of $60,000. The chairs of the Compensation and Management Development Committee
and the Nominating and Corporate Governance Committee also receive an additional
$10,000 annual retainer for serving in these positions, and the chair of the
Audit Committee receives an additional $15,000. Each non-employee director also
receives $2,000 for each Board meeting attended ($1,000 if the Board meeting was
an in-person meeting and the director attended by telephone or video
conference), and $1,500 for each committee meeting attended ($750 if the
committee meeting was an in-person meeting and the director attended by
telephone or video conference). Directors who are employees receive no
compensation for their services as directors. All directors, however, receive
reimbursement for out-of-pocket expenses of the directors’ and the directors’
spouses (including tax reimbursement for spousal expenses) associated with
attending Board and committee meetings and for expenses related to directors’
continuing education programs. Non-employee directors may elect to receive cash
compensation as full-value shares of the Company’s common stock, at a value



--------------------------------------------------------------------------------

equal to the fair market value of the Company’s common stock on the date that
the foregone cash compensation otherwise would have been paid. Directors may
alternatively elect to defer their retainer and/or meeting fees under the
Company’s Deferred Compensation Plan.

Equity Compensation. New non-employee directors do not receive initial equity
awards, but each continuing non-employee director receives an annual grant of
non-qualified stock options to purchase 5,000 shares of common stock and an
annual grant of Deferred Stock Units having a fair market value on the date of
grant of $100,000, based on the fair market value (i.e., the closing price) of
our common stock on the date of grant.

Compensation for Levy as a Non-Executive Employee

In his role as a non-executive employee of the Company, Dr. Levy receives the
following compensation:

 

  •  

base salary of $160,000;

 

  •  

provision of a leased office space at a fair market value;

 

  •  

provision of a part-time administrator; and

 

  •  

eligibility for the Corporation’s non-executive employee health and welfare
benefit plans, subject to his election and contributions towards those benefit
plans.

Dr. Levy is not eligible to participate in the Company’s Management Incentive
Plan and in any executive perquisite programs, including the Executive Car
Program and reimbursement for executive physicals. He is also not eligible for
equity awards, paid personal leave accrual or for any supplemental retirement
contributions in excess of the Company’s matching contributions under the Varian
Medical Systems, Inc. Retirement Plan (the Company’s 401(k) Plan).

In his role as a non-executive employee of the Company (and in addition to his
responsibilities as Chairman of the Board), Dr. Levy provides on-going advice
and counsel to the management of the Company on strategic business and
technological matters, and has involvement with investor groups and key
customers.